                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

AKOSUA AAEBO,,                                           )
                                                         )
                         Plaintiff,                      )
                                                         )
v.                                                       ) Case No. 4:19-cv-00696
                                                         )
THE DEPOSITORY TRUST & CLEARING                          )
CORPORATION,                                             )
                                                         )
                         Defendant.                      )


                      DISCLOSURE OF ORGANIZATIONAL INTERESTS

         Pursuant to Local Rule 7.1 and Federal Rule of Civil Procedure 7.1, counsel of record for

Defendant Depository Trust & Clearing Corporation hereby discloses the following

organizational interests:

         1.       If the subject organization is a corporation:

                  a. Its parent companies or corporations: None.

                  b. Its subsidiaries not wholly owned by the subject corporation: None.

                  c. Any publicly held company or corporation that owns ten percent (10%) or more

                  of the subject corporation’s stock: None.

         2.       If the subject organization is a limited liability company or a limited liability

partnership, its members and each member's state of citizenship: Not Applicable.




12906430.1
              Case 4:19-cv-00696-FJG Document 10 Filed 02/12/20 Page 1 of 2
                                     SANDBERG PHOENIX & von GONTARD P.C.

                                      By:   /s/ Ross A. Boden
                                            Ross A. Boden, #63453MO
                                            Meghan M. Sholy, #71174MO
                                            4600 Madison Avenue, Suite 1250
                                            Kansas City, MO 64112-3032
                                            816-627-5332
                                            816-627-5532 (Fax)
                                            rboden@sandbergphoenix.com
                                            msholy@sandbergphoenix.com

                                            and

                                            Clayton Kuhn, MO #55222
                                            600 Washington Avenue - 15th Floor
                                            St. Louis, MO 63101-1313
                                            314-231-3332
                                            314-241-7604 (Fax)
                                            ckuhn@sandbergphoenix.com

                                            Attorneys for Defendant
                                            The Depository Trust & Clearing Corporation

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of February 2020, the foregoing was served via
United States mail, first class postage prepaid, upon the following parties:

Akosua Tanisha Aaebo
8648 Osage Avenue
Kansas City, KS 66111
Plaintiff Pro Se



                                            /s/       Ross A. Boden




                                                  2
12906430.1
             Case 4:19-cv-00696-FJG Document 10 Filed 02/12/20 Page 2 of 2
